DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouse et al USPGPUB 2013/0015703 (hereinafter “Rouse”) in view of Taft USPGPUB 2010/0152910 (hereinafter “Taft”).

(FIG. 7 and paragraph 0052 “Energy storage devices include batteries, super capacitors, flywheels, and other such devices known to persons of ordinary skill in the art.  In the embodiment shown, energy is stored in a battery 45 and a power converter 46 is interposed between the battery and a substation 2A”), the ESS-PCS comprising: a circuit breaker configured to disconnect a line connected to the grid (paragraph 0032 “substations 2A, 2B are configured to provide power from two independent power sources 1A, 1B in case feeds to one of the substations fails.  In various embodiments, only one substation 2A, 2B powers the microgrid while the other is in a standby mode” and FIG. 7-10); and a control device configured to detect a fault in the grid and check a location of the fault while (paragraph 0037-0040 “a fault 10, sectionalizing switches 12 are operative to isolate the faulted section of the distribution line and its loads L1, L2.  When the faulted distribution line is cleared by isolating the fault, loads to either side of the faulted section of the distribution line can be fed by closing the feeder breakers 19” and FIG. 3-4 “a fault 10 should occur in a protected distribution line, the sectionalizing switches allow the faulted section of the distribution line to be isolated and at the same time allow power to flow to the sections that are not faulted”).
But Rouse does not explicitly teach gradually increasing of a voltage.
(paragraph 0035, 0049-0051 “controller may be configured to increase the number of inverters as the power requirement of the load increase” and FIG. 1-3).
Rouse and Park are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to micro grid energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above micro grid energy management system, as taught by Rouse, and incorporating gradually increasing, as taught by Park.
One of ordinary skill in the art would have been motivated to electric supply system in the United States including standardization of grid design that provides for more straightforward interconnection and coordination of disparate grids and improves grid reliability and control, as suggested by Rouse (paragraph 0007).

As to claim 2, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Rouse further teaches wherein the control device boosts the voltage of the power output to the grid, that has gradually increased for the fault location detection, to a normal operation level depending on a location of the fault and a processing result (paragraph 0037-0040 “fault 10 should occur in a protected distribution line, the sectionalizing switches allow the faulted section of the distribution line to be isolated and at the same time allow power to flow to the sections that are not faulted” and FIG. 3-4).

As to claim 3, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Rouse further teaches wherein the control device determines a location of the fault in a microgrid while gradually increasing the voltage output from the active PCS immediately after re-connection to the grid that has been disconnected due to occurrence of the fault, and transmits information regarding the determined location to a management device (paragraph 0037-0040, FIG. 3-4 “switches 12 surrounding a fault 10 are opened to isolate the faulted section carrying loads L1, L2.  Before the fault, all of the power on the faulted distribution line came from Substation 2A.  After the fault, the faulted distribution line is feed from substations 2A and 2B as indicated by the position of the substation breakers 5A, 5B”).

As to claim 4, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Rouse further teaches wherein the control device performs a PCS operation method including steps of disconnecting a line connected to the grid when a fault is detected in the grid (paragraph 0037-0039 “local generation 17 supplies power to the substation during grid feed 1A outages illustrating the utility of two independent sources of power.  Substation interconnection switches 20, 21 allow the power source for the main substation to be switched between the grid 1A and local generation 17.  In order to avoid a short circuit, the source that is not used should be disconnected from the microgrid” and FIG. 7-10), checking whether or not the ESS-PCS is normally operated, 

As to claim 5, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Rouse further teaches wherein the step of determining a location of the fault includes steps of checking whether or not the PCS is normally operation as the ESS-PCS is connected to the grid (paragraph 0052 “energy is stored in a battery 45 and a power converter 46 is interposed between the battery and a substation 2A” and FIG. 7), and checking whether or not there is a fault in a line/load side by monitoring a current of the grid while gradually increasing a voltage supplied to the ESS-PCS if it is determined that the ESS-PCS is normally operated (paragraph 0037-0040 and 0086 “depending on the capabilities of the distribution switches and breakers installed in the microgrid, the 

As to claim 6, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Rouse further teaches wherein the step of connecting the ESS-PCS to the grid includes closing a DC terminal switch that switches on/off connection between an inverter and a battery of the ESS, closing an AC terminal switch that switches on/off connection between a microgrid and an inverter of the ESS (paragraph 0037-0040 “Substation interconnection switches 20, 21 allow the power source for the main substation to be switched between the grid 1A and local generation 17.  In order to avoid a short circuit, the source that is not used should be disconnected from the microgrid”), and closing an Insulated gate bipolar transistor (IGBT) included in the inverter (paragraph 0051-0053 “indicated by context of use, the term may refer to inverters (DC to AC), to rectifiers (AC to DC), and to switched semiconductor devices” and paragraph 0085-0086, FIG. 7-10).


 Rouse further teaches further comprising a data communication unit configured to transmit information regarding the location of the fault to a management device (FIG. 13 and paragraph 0070 “master controller 109 maximizes the benefits of a microgrid by coordinating the control of devices in the microgrid with each other and with the external devices outside of the microgrid including power sources and data sources such as weather data sources and independent system operator data sources”).

As to claim 8, is related to claims 1 and 2 with similar limitations also rejected by same rational.  

As to claim 9, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Rouse further teaches further comprising a step of connecting the distributed energy resources to the microgrid after boosting the voltage output from the ESS-PCS to the normal operation level (paragraph 0037-0040 “fault 10 should occur in a protected distribution line, the sectionalizing switches allow the faulted section of the distribution line to be isolated and at the same time allow power to flow to the sections that are not faulted” and FIG. 3-4).

As to claim 10, Rouse and Park teaches all the limitations of the base claims as outlined above.



 Park further teaches wherein, in the step of checking whether or not there is a fault in the line/load side, a change of the current depending on a gradual increase of the voltage is compared with a normal operation state, and a fault in the line/load side is determined if a remarkable change is recognized, compared to the change of the current of the normal state (paragraph 0049-0051, FIG. 1 “grid 3 may include a power plant, a substation, power line, etc. When the grid 3 is in a normal state, the grid 3 supplies the power to the energy storage system 1 or the load 4 and receives the power supplied from the energy storage system 1.  When the grid 3 is in abnormal state, power supply from the grid 3 to the energy storage system 1 or the load 4 is stopped, and the power supply from the energy storage system 1 to the grid 3 is also stopped” and paragraph 0035, 0067, FIG. 1).

As to claim 12, Rouse and Park teaches all the limitations of the base claims as outlined above.
 Park further teaches further comprising a step of checking whether or not an operation of gradually increasing the output voltage subsequent to occurrence of the fault is possible after the step of checking whether or not there is a fault in the ESS-PCS (paragraph 0035 “controller may be configured to increase the number of inverters as the power requirement of the load increase” and paragraph 0045-0051, FIG. 1).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Yun et al. USPGPUB 2014/0207300 teaches a system and method for managing a power distribution system in which has an improved system protection and fault section determination structure in consideration of distributed power supplies, has an improved server and communication structure for one-to-one synchronization measurement, and conducts real time system management and control.  The system for managing the power distribution system uses field measurement data and an event signal to detect a protection coordination correction value of a protective device for protection of the system and a fault section of the power distribution system.
Uber et al. USPGPUB 20050040809 teaches device for use in locating a fault on a power line of a power distribution system includes: at least one sensor for measuring at least one property of the power line, and at least one output device in operative connection with the sensor to signal a state of the power line.  The signaled state of the power line is determined from the measured property and indicates whether a fault has occurred in the power line.
Taft USPGPUB 20100152910 teaches an outage intelligence application receives event messages indicative of occurrences associated with various devices within a power grid.  The outage intelligence application determines a state of the various devices based on the event messages.  Based on the event messages, the outage intelligence application can determine can determine and confirm an outage condition associate with a particular device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119